internal_revenue_service national_office technical_advice_memorandum number release date date third party communication none date of communication not applicable index uil no case-mis no tam-117610-18 director taxpayer's name taxpayer's address taxpayer's identification no year s involved dates of conferences legend a x y m n o p q r s year1 year2 tam-117610-18 year3 year4 year5 n1 n2 n3 n4 n5 n6 n7 n8 n9 n10 n11 n12 n13 n14 n15 n16 n17 issues is a deemed_distribution of a partnership_interest in an assets-over merger of two partnerships under sec_1_708-1 of the income_tax regulations regulations treated as an exchange pursuant to sec_761 of the internal_revenue_code code that requires a mandatory downward inside-basis adjustment under sec_743 when the resulting_partnership has a substantial built- in loss if so to what extent are the resulting partnership’s liabilities included in calculating a transferee partner’s adjusted_basis in the transferred partnership_interest and a transferee partner’s share of adjusted_basis to the partnership of the resulting partnership’s property for purposes of sec_1_743-1 and d is cancellation of indebtedness cod income that is deferred under sec_108 included in calculating a transferee partner’s share of adjusted_basis to the partnership of partnership property for purposes of sec_1_743-1 conclusions yes a deemed_distribution of a partnership_interest in an assets-over merger of two partnerships under sec_1_708-1 is treated as an exchange pursuant to tam-117610-18 sec_761 that requires a mandatory downward inside-basis adjustment under sec_743 when the resulting_partnership has a substantial_built-in_loss in calculating a transferee partner’s adjusted_basis in the transferred partnership_interest and a transferee partner’s share of adjusted_basis to the partnership of the resulting partnership’s property for purposes of sec_1_743-1 and d the resulting partnership’s liabilities are included in the transferee partner’s basis in the transferred partnership_interest and the transferee partner’s share of the resulting partnership’s liabilities to the extent of the amount of gain that the transferee partner would recognize under sec_731 after step of the assets-over merger absent the rule in sec_1_752-1 no deferred cod income under sec_108 is not included in calculating a transferee partner’s share of adjusted_basis to the partnership of partnership property for purposes of sec_1_743-1 because such amount is not tax gain within the meaning and for purposes of sec_1_743-1 facts tam-117610-18 law a partnership assets-over mergers and sec_761 sec_708 a provides that in the case of the merger or consolidation of two or more partnerships the resulting_partnership shall for purposes of sec_708 be considered the continuation of any merging or consolidating partnership whose members own an interest of more than percent in the capital and profits of the resulting_partnership sec_1_708-1 provides that if two or more partnerships merge or consolidate into one partnership the resulting_partnership shall be considered a continuation of the merging or consolidating partnership the members of which own an interest of more than percent in the capital and profits of the resulting_partnership if the resulting_partnership can under the preceding sentence be considered a statutory and regulatory references in this technical_advice_memorandum refer to the statute and regulations that were applicable at the time of the assets-over merger transaction in this case tam-117610-18 continuation of more than one of the merging or consolidating partnerships it shall unless the commissioner permits otherwise be considered the continuation solely of that partnership which is credited with the contribution of assets having the greatest fair_market_value net of liabilities to the resulting_partnership any other merging or consolidating partnerships shall be considered as terminated sec_1_708-1 provides that when two or more partnerships merge or consolidate into one partnership under the applicable jurisdictional law without undertaking a form for the merger or consolidation or undertake a form for the merger or consolidation that is not described in sec_1_708-1 any merged or consolidated partnership that is considered terminated under sec_1_708-1 is treated as undertaking the assets-over form for federal_income_tax purposes under the assets- over form of merger the merged or consolidated partnership that is considered terminated under sec_1_708-1 contributes all of its assets and liabilities to the resulting_partnership in exchange for an interest in the resulting_partnership and immediately thereafter the terminated partnership distributes interests in the resulting_partnership to its partners in liquidation of the terminated partnership sec_761 provides that except as otherwise provided in regulations for purposes of sec_708 relating to continuation of partnership sec_743 relating to optional_adjustment_to_basis of partnership property and any other provision of subchapter_k specified in regulations prescribed by the secretary any distribution of an interest in a partnership not otherwise treated as an exchange shall be treated as an exchange b basis_adjustment to partnership property upon exchange of partnership_interest sec_743 provides that the basis of partnership property shall not be adjusted as a result of a transfer of an interest in a partnership by sale_or_exchange or on the death of a partner unless the election provided by sec_754 relating to optional_adjustment_to_basis of partnership property is in effect with respect to such partnership or unless the partnership has a substantial_built-in_loss immediately after such transfer sec_743 provides that in the case of a transfer of an interest in a partnership by sale_or_exchange or upon the death of a partner a partnership with in congress amended sec_743 to mandate a downward inside-basis adjustment to partnership property with respect to a transferee partner in cases where there is a substantial_built-in_loss in the partnership under prior_law these adjustments would only be required in cases where the partnership had an election under sec_754 in effect congress was concerned that under those rules built-in_loss at the partnership level could be transferred to a transferee partner who would then be allocated a share of the loss when the partnership disposes of or depreciates the property see h_r rep no pincite conf_rep tam-117610-18 respect to which the election provided in sec_754 is in effect or which has a substantial_built-in_loss immediately after such transfer shall -- increase the adjusted_basis of the partnership property by the excess of the basis to the transferee partner of his interest in the partnership over his proportionate share of the adjusted_basis of the partnership property or decrease the adjusted_basis of the partnership property by the excess of the transferee partner’s proportionate share of the adjusted_basis of the partnership property over the basis of his interest in the partnership sec_743 further provides in part that under regulations prescribed by the secretary such increase or decrease shall constitute an adjustment to the basis of partnership property with respect to the transferee partner only a partner’s proportionate share of the adjusted_basis of partnership property shall be determined in accordance with his interest in partnership capital and in the case of property contributed to the partnership by a partner sec_704 relating to contributed_property shall apply in determining such share sec_743 provides that for purposes of sec_743 a partnership has a substantial_built-in_loss with respect to a transfer of an interest in a partnership if the partnership’s adjusted_basis in the partnership property exceeds by more than dollar_figure the fair_market_value of such property sec_1_743-1 provides that generally the basis of partnership property is adjusted as a result of a transfer of an interest in a partnership by sale_or_exchange or on the death of a partner only if the election provided by sec_754 relating to optional adjustments to the basis of partnership property is in effect with respect to the partnership whether or not the election provided in sec_754 is in effect the basis of partnership property is not adjusted as the result of a contribution of property including money to the partnership sec_1_743-1 provides that in the case of the transfer of an interest in a partnership either by sale_or_exchange or as a result of the death of a partner a partnership that has an election under sec_754 in effect -- increases the adjusted_basis of partnership property by the excess of the transferee’s basis for the transferred partnership_interest over the transferee’s share of the adjusted_basis to the partnership of the partnership’s property or decreases the adjusted_basis of partnership property by the excess of the transferee’s share of the adjusted_basis to the partnership of the partnership’s property over the transferee’s basis for the transferred partnership_interest sec_1_743-1 provides that in the case of a transfer of a partnership_interest by sale_or_exchange or as a result of the death of a partner the transferee’s basis in the transferred partnership_interest is determined under sec_742 and sec_1_742-1 see also sec_752 and sec_1_752-1 through tam-117610-18 sec_1_743-1 provides that generally a transferee's share of the adjusted_basis to the partnership of partnership property is equal to the sum of the transferee's interest as a partner in the partnership's previously taxed capital plus the transferee's share of partnership liabilities generally a transferee's interest as a partner in the partnership's previously taxed capital is equal to -- i the amount of cash that the transferee would receive on a liquidation of the partnership following the hypothetical_transaction as described in sec_1_743-1 to the extent attributable to the acquired partnership_interest increased by ii the amount of tax loss including any remedial allocations under sec_1_704-3 that would be allocated to the transferee from the hypothetical_transaction to the extent attributable to the acquired partnership_interest and decreased by iii the amount of tax gain including any remedial allocations under sec_1 d that would be allocated to the transferee from the hypothetical_transaction to the extent attributable to the acquired partnership_interest sec_1_743-1 provides that for purposes of sec_1_743-1 the hypothetical_transaction means the disposition by the partnership of all of the partnership's assets immediately_after_the_transfer of the partnership_interest in a fully taxable transaction for cash equal to the fair_market_value of the assets c determination of transferee partner’s share of partnership liabilities sec_731 provides that in the case of a distribution by a partnership to a partner gain shall not be recognized to such partner except to the extent that any money distributed exceeds the adjusted_basis of such partner’s interest in the partnership immediately before the distribution sec_752 provides that any increase in a partner’s share of the liabilities of a partnership or any increase in a partner’s individual liabilities by reason of the assumption by such partner of partnership liabilities shall be considered as a contribution of money by such partner to the partnership sec_752 provides that any decrease in a partner’s share of the liabilities of a partnership or any decrease in a partner’s individual liabilities by reason of the assumption by the partnership of such individual liabilities shall be considered as a distribution of money to the partner by the partnership sec_1_752-1 provides that if as a result of a single transaction a partner incurs both an increase in the partner's share of the partnership liabilities or the partner's individual liabilities and a decrease in the partner's share of the partnership liabilities or the partner's individual liabilities only the net decrease is treated as a distribution from the partnership and only the net increase is treated as a contribution of money to the partnership generally the contribution to or distribution from a tam-117610-18 partnership of property subject_to a liability or the termination of the partnership under sec_708 will require that the increases and decreases in liabilities associated with the transaction be netted to determine if a partner will be deemed to have made a contribution or received a distribution as a result of the transaction when two or more partnerships merge or consolidate under sec_708 as described in sec_1 c i increases and decreases in partnership liabilities associated with the merger or consolidation are netted by the partners in the terminating partnership and the resulting_partnership to determine the effect of the merger under sec_752 example of sec_1_752-1 illustrates the application of this rule to a merger of two partnerships holding property encumbered by liabilities sec_1_752-1 example provides as follows i b owns a percent interest in partnership t partnership t’s sole asset is property x which is encumbered by a dollar_figure liability_partnership t’s adjusted_basis in property x is dollar_figure and the value of property x is dollar_figure b’s adjusted_basis in its partnership t interest is dollar_figure b also owns a percent interest in partnership s partnership s’s sole asset is property y which is encumbered by a dollar_figure liability_partnership s’s adjusted_basis in property y is dollar_figure the value of property y is dollar_figure and b’s adjusted_basis in its partnership s interest is dollar_figure ii partnership t and partnership s merge under sec_708 under sec_708 and sec_1_708-1 partnership t is considered terminated and the resulting_partnership is considered a continuation of partnership s partnerships t and s undertake the form described in sec_1_708-1 for the partnership merger under sec_1_708-1 partnership t contributes property x and its dollar_figure liability to partnership s in exchange for an interest in partnership s immediately thereafter partnership t distributes the interests in partnership s to its partners in liquidation of their interests in partnership t b owns a percent interest in partnership s after partnership t distributes the interests in partnership s to b iii under sec_1_752-1 b nets the increases and decreases in its share of partnership liabilities associated with the merger of partnership t and partnership s before the merger b’s share of partnership liabilities was dollar_figure b had a dollar_figure share of partnership liabilities in partnership t and a dollar_figure share of partnership liabilities in partnership s immediately before the merger b’s share of s’s partnership liabilities after the merger is dollar_figure percent of s’s total partnership liabilities of dollar_figure accordingly b has a dollar_figure net decrease in its share of s’s partnership liabilities thus b is treated as receiving a dollar_figure distribution from partnership s under sec_752 because b’s adjusted_basis in its partnership s interest before the deemed_distribution under sec_752 is dollar_figure dollar_figure dollar_figure b will not recognize gain under sec_731 after the merger b’s adjusted_basis in its partnership s interest is dollar_figure sec_1_752-3 provides generally that a partner’s share of nonrecourse liabilities of a partnership equals the sum of the following the partner’s share of partnership_minimum_gain determined in accordance with the rules of sec_704 and the regulations thereunder tam-117610-18 the amount of any taxable gain that would be allocated to the partner under sec_704 or in the same manner as sec_704 in connection with a revaluation of partnership property if the partnership disposed of in a taxable transaction all partnership property subject_to one or more nonrecourse liabilities of the partnership in full satisfaction of the liabilities and for no other consideration and the partner’s share of the excess nonrecourse liabilities those not allocated under sec_1_752-3 and of the partnership as determined in accordance with the partner’s share of partnership profits the partner’s interest in partnership profits is determined by taking into account all facts and circumstances relating to the economic arrangement of the partners d cancellation of indebtedness cod income and deferral sec_61 provides generally that gross_income includes income_from_discharge_of_indebtedness sec_108 allows taxpayers including partnerships to elect to defer the inclusion of cod income for debt discharged in and under the deferral regime the taxpayer must include cod income deferred in and ratably over a statutorily specified five-taxable-year period starting in the fourth or fifth taxable_year following the discharge of debt depending on whether the debt was discharged in or sec_108 provides that in the case of a partnership any income deferred under sec_108 shall be allocated to the partners in the partnership immediately before the discharge in the manner such amounts would have been included in the distributive shares of such partners under sec_704 if such income were recognized at such time any decrease in a partner’s share of partnership liabilities as a result of such discharge shall not be taken into account for purposes of sec_752 at the time of the discharge to the extent it would cause the partner to recognize gain under sec_731 any decrease in partnership liabilities deferred under the preceding sentence shall be taken into account by such partner at the same time and to the extent remaining in the same amount as income deferred under sec_108 is recognized sec_1_108_i_-2t b i provides in general that an electing partnership shall determine for each of its direct partners with a deferred_amount the partner’s deferred sec_752 amount if any with respect to an applicable_debt_instrument a partner’s deferred sec_752 amount with respect to an applicable_debt_instrument equals the decrease in the partner’s share of a partnership_liability under sec_752 resulting from the reacquisition of the applicable_debt_instrument that is not treated as a current_distribution of money under sec_752 by reason of sec_108 deferred sec_752 amount a partner’s deferred sec_752 amount is treated as a distribution of money by the partnership to the partner under sec_752 at the same time and to the extent remaining tam-117610-18 in the same amount as the partner recognizes the deferred_amount with respect to the applicable_debt_instrument sec_1_108_i_-2t b requires a partnership to recognize all sec_108 deferred cod income upon the occurrence of a number of events including a liquidation of the partnership a sale by the partnership of substantially_all of its assets or cessation of business by the partnership sec_1_108_i_-2t b iii d provides that recognition of deferred cod income is not required if an electing partnership merges into another partnership instead the resulting_partnership becomes subject_to sec_108 including all reporting requirements under sec_1_108_i_-2t analysis a sec_761 applies to a deemed_distribution of a partnership_interest in a partnership assets-over merger under sec_1_708-1 x is deemed to contribute all of its assets and liabilities to y in exchange for an interest in y step and immediately thereafter x is deemed to distribute interests in y to a and q in liquidation of x step except as otherwise provided in regulations any distribution of an interest in a partnership is treated as an exchange under sec_761 for purposes of sec_708 and sec_743 neither the code nor the regulations suggest that sec_761 was only intended to apply to actual distributions and therefore not intended to apply to constructive distributions such as the one described in sec_1_708-1 under subchapter_k of the code partnership_distributions that are deemed to occur as a result of the application of certain rules in the code or regulations to specific facts such as deemed distributions of cash or money under sec_731 resulting from the forgiveness or shifting of liabilities among partners under sec_752 generally will have the same or similar tax effects as actual partnership_distributions of money or other_property accordingly under the plain language of sec_761 we conclude that x’s deemed_distribution of interests in y to a and q in liquidation of x resulting from an assets-over merger under sec_1_708-1 is treated as an exchange for purposes of sec_743 a argues that congress did not intend sec_761 to apply to constructive distributions of partnership interests because when congress amended sec_743 to require mandatory basis adjustments for a partnership with a substantial_built-in_loss it did not also amend the parenthetical language in sec_761 to reference a substantial_built-in_loss because the parenthetical language in sec_761 only references an optional_adjustment_to_basis of partnership property when a sec_754 election is in effect a argues that sec_761 was not meant to apply to constructive distributions of partnership interests when a partnership has a substantial_built-in_loss a disconnect in a’s argument exists because if a’s argument is correct then sec_761 would not apply to tam-117610-18 actual distributions of partnership interests when a partnership has a substantial_built-in_loss clearly this was not what congress intended when it amended sec_743 we disagree that the failure to amend the parenthetical language in sec_761 was meant to limit the application of sec_743 to only actual distributions of partnership interests when a sec_754 election is in effect for the partnership the relating to parenthetical language is best read as a descriptive short-hand reference to sec_743 and not as limiting language we find support for our interpretation of sec_761 in the fact that congress also did not amend the parenthetical language in sec_755 when it enacted the substantial_built-in_loss mandatory basis_adjustment rule both parentheticals in sec_755 only refer to optional basis adjustments to partnership property and not the mandatory basis adjustments that would apply when the partnership has a substantial_built-in_loss interpreting sec_755 as only applying to optional basis adjustments would be erroneous given that sec_755 and related regulations provide the exclusive rules for allocation_of_basis among specific partnership properties when sec_734 and sec_743 adjustments apply no other rules or methods outside of sec_755 provide for allocation_of_basis among specific partnership properties for mandatory basis adjustments because it would be erroneous to limit the application of sec_755 to optional basis adjustments based solely on the failure to amend the parenthetical language in sec_755 it would be equally erroneous to interpret the failure to amend the parenthetical language in sec_761 as limiting sec_761 to apply only to optional basis adjustments under sec_743 and not to mandatory basis adjustments under sec_743 as well a’s argument regarding the parenthetical language in sec_761 is unpersuasive and thus sec_761 applies to actual and constructive distributions of partnership interests when either a sec_754 election is in effect for the partnership or the partnership has a substantial_built-in_loss alternatively a argues that y the resulting_partnership in this case should be treated as a continuation of both x and y under the literal language of sec_708 and as a result sec_761 should not apply to any constructive distributions that would result by treating x as a terminated partnership under the tiebreaker rule in sec_1 c in a’s view because the merger of two partnerships owned by the same majority partner in the same proportion represents a mere change in form the deemed steps that occur under sec_1_708-1 by treating x as a terminated partnership under sec_1_708-1 should have no substantive tax effects or consequences including any potential sec_743 adjustments a cites language from the preamble to proposed_regulations under sec_704 to support a’s argument that because the majority ownership of x and y was essentially unchanged after the merger the transaction should result in no substantive tax consequences to the partners we disagree with a’s argument that no substantive tax effects or consequences should result when x and y merge when a resulting_partnership could be considered see preamble to proposed sec_1_704-4 and sec_1_737-2 sec_72 fed reg date tam-117610-18 the continuation of more than one of the merging or consolidating partnerships under sec_708 for example because the same majority partner owns both partnerships the tiebreaker rule in sec_1_708-1 mandates that only one of the merging or consolidating partnerships continues based on fair_market_value of assets contributed while any other merging or consolidating partnership terminates this rule and the rule in sec_1_708-1 describing the steps that are treated as occurring to effectuate the deemed termination of any merged or consolidated partnership as a result of the merger cannot be ignored for tracking basis and capital accounts determining partnership elections and other administrative concerns only one merging partnership can be treated as continuing additionally a’s reliance on the preamble to the regulations under sec_704 is misplaced the substantive tax consequences described in that preamble concern the recognition of immediate gain and not the conformity of partnership basis under sec_743 finally a’s assertion that the merger in this case represents a mere change in form ignores the fact that federal tax law recognizes the existence of separate entities and the resulting tax consequences from transactions between those separate entities the fact that two separate entities are owned by the same majority partner does not mean they are the same partnership or should be treated as one partnership for federal_income_tax purposes a chose the form of the transaction in this case a merger of x into y for a’s own reason-s this indicates that the form of the transaction had real substantive legal effects and therefore the transaction was not a mere change in form accordingly the transaction as carried out had substantive effects and consequences that are respected for federal_income_tax purposes and the transaction is of a type that falls within and is subject_to sec_1_708-1 the deemed steps that occur as a result of an assets-over merger under sec_1_708-1 include the treatment of the constructive distribution by x of the partnership_interest in y as an exchange under sec_761 for purposes of sec_743 a also argues that because revrul_90_17 1990_1_cb_119 holds that a deemed_distribution resulting from an assets-over merger is not an exchange under sec_761 for sec_708 purposes it should not be treated as an exchange for purposes of sec_743 even though a concedes that revrul_90_17 does not address whether a deemed_distribution resulting from an assets-over merger is an exchange for purposes of sec_743 a argues that the conclusion that the deemed_distribution in an asset-over merger is not an exchange for sec_743 purposes necessarily follows from this ruling because sec_761 applies to both sec_708 and sec_743 accordingly not applying sec_708 for purposes of sec_761 means that sec_743 cannot be applied for sec_761 purposes either we disagree as discussed in revrul_90_17 the sec_708 merger rules take precedence over the sec_708 termination rule in cases where both could theoretically apply therefore even though deemed distributions resulting from assets-over mergers may not be properly treated as exchanges for purposes of applying sec_708 to the resulting_partnership neither the code nor the regulations prevent a deemed_distribution resulting from an assets-over merger from being treated tam-117610-18 as an exchange of the distributed interests in the resulting_partnership under sec_708 for purposes of applying sec_743 to those distributed interests the holding in revrul_90_17 supports this position and does not alter our conclusion that a deemed_distribution of a partnership_interest in an assets-over merger is treated as an exchange under sec_761 for purposes of sec_743 finally a asserts that the netting rule_of sec_1_752-1 reflects and implements a single transaction unitary basis approach and that the application of sec_743 to the assets-over merger under sec_1_708-1 assumes a two-step transaction in which the interest acquired in step is disaggregated from all other interests previously held by the transferee partner in the resulting_partnership accordingly a argues that a single transaction approach cannot be reconciled with the separate interest bifurcated approach that applies for sec_743 purposes and therefore sec_743 should not apply to an assets-over merger under sec_1_708-1 we disagree the application of the netting rule in sec_1_752-1 to an assets-over merger under sec_1_708-1 also does not alter our conclusion even though the netting rule in sec_1_752-1 treats an assets-over merger under sec_1_708-1 as a single transaction for purposes of determining any net liability shifts under sec_752 sec_1_752-1 example illustrating the application of the netting rule when two partnerships merge demonstrates that an assets-over merger is a single transaction involving two steps as described in sec_1_708-1 therefore by respecting the deemed steps that occur in an assets-over merger the single transaction approach can be reconciled with the separate bifurcated approach that applies for sec_743 purposes b mandatory basis_adjustment to partnership property upon exchange of partnership interests when partnership has a substantial_built-in_loss because sec_761 applies to deemed distributions of interests in a resulting_partnership x’s deemed_distribution of interests in y to a in liquidation of x in step of the assets-over merger under sec_1_708-1 is treated as an exchange for purposes of sec_743 because y has a substantial_built-in_loss within the meaning of sec_743 at the time of the exchange a downward basis_adjustment to y’s partnership property with respect to a is required under sec_743 under the facts of this case c determination of transferee partner’s share of partnership liabilities for purposes of a sec_743 adjustment congress amended sec_743 in to prevent the duplication or transfer of losses - first on the sale_or_exchange of a partnership_interest and then when the transferee partner is allocated a share of the loss when the partnership disposes of or see footnote infra for additional detail tam-117610-18 depreciates partnership property upon the sale_or_exchange of a partnership_interest when a substantial_built-in_loss exists congress provided a mandatory downward basis_adjustment to the inside_basis of partnership property with respect to the transferee partner following the sale_or_exchange of a partnership_interest the adjustments under sec_743 are intended to adjust the basis of partnership property to approximate the result of a direct purchase of the property by the transferee partner so that the transferee partner would recognize no gain_or_loss if the partnership immediately sold all its assets for their fair_market_value where the transferee partner’s outside_basis in the partnership is less than its share of the adjusted inside_basis of the partnership property the transferee partner’s share of inside_basis of partnership property is decreased to match the transferee partner’s outside_basis thus the overall effect and intent of sec_743 is to achieve parity between the inside_basis of partnership property with respect to the transferee partner and the outside_basis of the transferee partner’s interest in the partnership upon a sale_or_exchange of a partnership_interest sec_1_743-1 sets forth a mathematical formula for calculating the mandatory downward basis_adjustment to partnership property when sec_743 applies to a transactiondollar_figure notwithstanding the complications the formula can be applied to achieve the correct basis_adjustment consistent with the purpose of sec_743 sec_752 and subchapter_k generally in applying the formula to the facts of this case and for purposes of computing a’s adjusted_basis in the transferred y interest under sec_1_743-1 and a’s share of the adjusted_basis to the partnership of y’s property under sec_1_743-1 any net decrease in a’s share of x’s liabilities that are assumed by y in step of the assets- over merger under sec_1_708-1 must be taken into account to carry out the mandatory basis_adjustment of sec_743 when x is deemed to contribute all of its assets and liabilities to y in exchange for an interest in y under sec_1_708-1 x’s and consequently a’s share of those liabilities decreases under sec_752 when y assumes the liabilities in addition a as a momentary indirect_partner in y is allocated a share of y’s liabilities under sec_1_752-3dollar_figure because a’s profit share in y with respect to its momentary indirect interest in y is n15 a’s share of y’s liabilities under h_r rep no pincite conf_rep s rep no pincite sec_743 when congress amended sec_743 in to mandatorily apply to substantial_built-in_loss cases the mathematical formula was in sec_1_743-1 which was amended in to apply to transfers_of_partnership_interests occurring on or after date accordingly congress was aware that any basis_adjustment under sec_743 would not only take into account the transferee partner’s share of built-in_gain and built-in_loss in determining the partner’s share of previously taxed capital but would also take into account the partner’s share of partnership liabilities sec_1_752-3 and a do not apply to the facts of this case tam-117610-18 sec_1_752-3 is dollar_figuren15 because the decrease in a’s share of x’s liabilities of dollar_figuren14 exceeds a’s share of y’s liabilities through x after step of the merger a would be treated as receiving a distribution of money under sec_752 after step of the merger absent the netting rule in sec_1_752-1 immediately before the deemed_distribution under sec_752 a’s adjusted_basis in x is dollar_figuren15 therefore without the netting rule in sec_1_752-1 a would recognize gain under sec_731 after step of the merger to the extent that the distribution under sec_752 exceeds a’s adjusted_basis in x a’s unrecognized_gain under sec_731 represents the net decrease in a’s share of x’s liabilities that are assumed by y after step of the assets-over merger to carry out the mandatory downward basis_adjustment of sec_743 when there is a disparity between a transferee partner’s basis in a resulting_partnership and the transferee’s share of the adjusted_basis to the partnership of the resulting partnership’s property we must account for this decrease in liabilities by respecting the steps of the assets-over merger in sec_1_708-1 and by taking into account the effect of the netting rule under sec_1_752-1 in determining the basis adjustments under sec_743 therefore when a net decrease in liabilities under sec_752 as a result of a deemed contribution of liabilities in step in an assets-over merger is greater than the transferee partner’s outside_basis in the terminating partnership the transferee partner as a momentary indirect_partner in the resulting_partnership must be allocated enough liabilities of the resulting_partnership under sec_752 to avoid recognizing sec_731 gain and or recognize sec_731 gain to the extent that the transferee partner is not allocated a sufficient amount of the liabilities of the resulting_partnership those liabilities of the resulting_partnership that are allocated to the transferee partner are included in determining the transferee partner’s adjusted_basis in the transferred resulting_partnership interest under sec_1_743-1 and the transferee partner’s share of the resulting partnership’s liabilities for purposes of computing the transferee partner’s share of the adjusted_basis to the partnership of the resulting partnership’s property under sec_1_743-1 the intended parity of sec_743 when there is a substantial_built-in_loss is achieved by taking into account those allocated liabilities in determining the transferee partner’s sec_743 adjustment therefore for purposes of determining a’s basis in the transferred y interest under sec_1_743-1 and a’s share of y’s liabilities for purposes of determining a’s share of the adjusted_basis to the partnership of y’s property under sec_1_743-1 a’s share of y’s liabilities under sec_752 after step of the assets-over merger is dollar_figuren14 representing the amount of gain that a would recognize under sec_731 after step of the assets-over merger absent the netting rule in sec_1_752-1 the netting rule in sec_1_752-1 determines the effect of a merger under sec_752 with respect to a partner while the netting rule reflects and implements a single allocating enough liabilities to avoid gain recognition under sec_731 will also prevent negative_basis consequences which are not recognized under federal tax law see tufts v 461_us_300 fn tam-117610-18 transaction unitary basis approach to prevent gain upon a merger this does not imply that the steps of a merger should be ignored and a net decrease in liabilities after step of a merger should not be taken into account in determining adjustments under sec_743 a’s sec_743 adjustment can be computed irrespective of whether the netting rule in sec_1_752-1 applies by respecting the steps of a merger and accounting for the net decrease in liabilities under dollar_figure any other rule or result would have the effect for example when applying the separate bifurcated approach of sec_743 to the facts from example of sec_1_752-1 assuming a sec_754 election is in effect and accounting for b’s net decrease in liabilities under sec_752 b has no adjustment under sec_743 this is correct because before the merger the inside and outside bases of b in partnership t and partnership s are equal for simplicity b’s share of partnership liabilities in partnership t and partnership s is determined under sec_1_752-3 when partnership t merges into partnership s and transfers its assets dollar_figure of adjusted_basis and value of dollar_figure and liabilities dollar_figure to partnership t b’s share of partnership t’s liabilities decreases by dollar_figure b’s share of partnership s’s liabilities as a momentary indirect_partner in partnership s is dollar_figure of dollar_figure under the netting rule in sec_1_752-1 b does not recognize any gain under sec_731 absent the netting rule b would recognize dollar_figure of gain under sec_731 for purposes of determining b’s sec_743 adjustment b’s outside_basis in partnership s transferred partnership_interest is dollar_figure dollar_figure b’s outside_basis in partnership t before the merger less dollar_figure decrease in b’s share of partnership t’s liabilities plus dollar_figure b’s share of partnership s’s liabilities under sec_1_752-3 as a momentary indirect_partner in partnership s plus dollar_figure of additional liabilities of partnership s representing the amount of gain under sec_731 that b does not recognize as a result of the netting rule in sec_1_752-1 b’s share of the adjusted_basis to the partnership of partnership s’s property is dollar_figure negative dollar_figure b’s interest as a partner in partnership s’s previously taxed capital dollar_figure of cash under sec_1_743-1 less dollar_figure of tax gain under sec_1_743-1 plus dollar_figure b’s share of partnership s’s liabilities which is the same amount of liabilities used to compute b’s outside_basis in partnership s therefore because b’s outside_basis in partnership s with respect to the transferred partnership_interest dollar_figure over b’s share of the adjusted_basis to the partnership of partnership s’s property dollar_figure equals dollar_figure there is no sec_743 adjustment for b the separate bifurcated approach of sec_743 also reaches the correct result when applied to the same modified facts from example of sec_1_752-1 assuming that another partner a in partnership t recognizes gain under sec_731 suppose that prior to the merger a owns a interest in partnership t but does not own an interest in partnership s and z owns an interest in partnership s a’s adjusted_basis in its partnership t interest is dollar_figure and a’s share of partnership t’s liabilities is dollar_figure z’s share of partnership s’s liabilities is dollar_figure after the merger a has a interest in partnership s b has a interest in partnership s and z has a interest in partnership s when partnership t merges into partnership s and transfers its assets dollar_figure of adjusted_basis and value of dollar_figure and liabilities dollar_figure to partnership t a’s share of partnership t’s liabilities decreases by dollar_figure and z’s share of partnership s’s liabilities increases by dollar_figure a’s share of partnership s’s liabilities as a momentary indirect_partner in partnership s is dollar_figure of dollar_figure under the netting rule in sec_1_752-1 a will be treated as receiving a distribution under sec_752 of dollar_figure dollar_figure decrease in a’s share of partnership t’s liabilities less dollar_figure increase in a’s share of partnership s’s liabilities a’s adjusted_basis in its partnership s interest before the deemed_distribution is dollar_figure dollar_figure dollar_figure because the dollar_figure distribution exceeds a’s adjusted_basis in its partnership s interest by dollar_figure dollar_figure - dollar_figure a will recognize dollar_figure of gain under sec_731 after the merger a’s adjusted_basis in its partnership s interest is dollar_figure and includes a’s dollar_figure share of partnership s’s liabilities z’s share of partnership s’s liabilities after the merger is dollar_figure dollar_figure dollar_figure or of dollar_figure for purposes of determining a’s sec_743 adjustment a’s outside_basis in partnership s transferred partnership_interest is dollar_figure dollar_figure a’s outside_basis in partnership t before the merger less dollar_figure decrease in b’s share of partnership t’s liabilities plus dollar_figure b’s share of partnership s’s liabilities under sec_1_752-3 as a momentary indirect_partner in partnership s plus dollar_figure amount of gain a recognizes under sec_731 a’s share of the adjusted_basis to the partnership of partnership s’s property is dollar_figure negative dollar_figure a’s interest as a partner in partnership s’s previously taxed capital dollar_figure of cash under tam-117610-18 of frustrating the clear intent of sec_743 which strives to achieve parity between inside_basis of partnership property and outside_basis of transferred partnership interests when the transfers are subject_to that rule further by not making a sec_743 adjustment a could be allocated losses or depreciation_deductions from y in subsequent years with respect to any depreciable built-in_loss_property that x contributed to y in the assets- over merger which conflicts with congressional intent in amending sec_743 to apply in cases where there is a substantial built-in lossdollar_figure there is no reason why sec_743 should be prevented from achieving its intended purpose in this case a argues that the service’s interpretation of sec_743 and sec_752 in the context of an assets-over merger creates a rule that is not in the regulations we disagree although the regulations do not provide a specific example illustrating the analysis for an assets-over merger when sec_743 applies the regulations provide the rules necessary to perform the correct analysis consistent with the clear purpose of sec_743 described above the service’s position applies the rules in sec_1_708-1 c and d sec_1_752-1 and sec_1_752-3 in an integrated logical manner that effectuates congressional intent consistent with the relevant statutes in contrast a seeks to apply the rules in sec_1_752-3 in a mechanical manner that fails to give proper consideration to how the effect of the netting rule in sec_1_752-1 must be taken into account to reach the correct results when sec_743 applies to an assets-over merger a’s partial mechanical application of the rules in the regulations reaches an erroneous basis_adjustment that would allow the transfer of built-in_loss assets to the resulting_partnership and fails to achieve parity between a’s inside outside_basis amounts contrary to sec_743 d deferred cod income not treated as tax gain for purposes of sec_1 d iii a transferee partner’s share of the adjusted_basis of partnership property under sec_1_743-1 equals the sum of the transferee's interest as a partner in the partnership's previously taxed capital plus the transferee's share of partnership liabilities in determining a transferee’s interest as a partner in the partnership’s previously taxed capital the amount of tax gain and loss including any remedial allocations under sec_1_704-3 that would be allocated to the transferee from a hypothetical_transaction described in sec_1_743-1 to the extent attributable to the acquired partnership_interest is taken into account in this case the amount of tax loss that would be allocated to a from a hypothetical disposition of y’s assets would be dollar_figuren17 a argues that as a result of the sec_1_743-1 hypothetical_transaction a should also be allocated tax gain equal to a’s share of x’s deferred cod income sec_1_743-1 less dollar_figure of tax gain under sec_1_743-1 adjusted to take into account a’s dollar_figure of sec_731 gain plus dollar_figure a’s share of partnership s’s liabilities which is the same amount of liabilities used to compute a’s outside_basis in partnership s therefore because a’s outside_basis in partnership s with respect to the transferred partnership_interest dollar_figure over a’s share of the adjusted_basis to the partnership of partnership s’s property dollar_figure equals dollar_figure there is no sec_743 adjustment for a see footnote supra tam-117610-18 under sec_108 deferred cod income of dollar_figuren9 for purposes of calculating a’s share of y’s previously taxed capital under sec_1_743-1 the crux of a’s argument is that this amount of deferred cod income is or should be treated as equivalent to tax gain within the meaning of sec_1_743-1 that would be attributable to the transferred interest in y that x receives in the merger transaction and that in certain cases disparities between inside outside_basis may be created by not including the deferred cod income as tax gain we disagree deferred cod income is not tax gain for purposes of determining the transferee partner’s interest in previously taxed capital this income is not tax gain that would arise upon the disposition of partnership assets within the meaning and for the intent and purposes of sec_1_743-1 because it does not arise as a result of a disposition of partnership assets or property at fair_market_value for cash the hypothetical_transaction described in sec_1_743-1 is only concerned with determining the amount of partnership tax_gain_or_loss that would result from the disposition of partnership assets at fair_market_value for cash for purposes of determining an inside_basis adjustment to partnership property deferred cod income is not and does not relate to partnership assets or property for purposes of the hypothetical_transaction described in sec_1_743-1 but is simply an item of deferred income that does not have or attract basis is not transferrable or marketable and has no fair market valuedollar_figure although sec_1_755-1 allocates the basis_adjustment under sec_743 between classes of property and among items of property within each class based on allocations of tax gain and income that would result from a hypothetical sale of all of the partnership property for cash in an amount equal to the fair_market_value of such property emphasis added any ordinary_income amounts must still relate to partnership property that can be valued such as accounts_receivable or recapture property cod income does not relate to any partnership asset that can be assigned a value under the sec_755 regulations and therefore should not be treated or otherwise taken into consideration as tax gain under sec_1_743-1dollar_figure accordingly deferred cod income should play no role in determining y’s previously taxed capital for determining a’s inside_basis in y under sec_743 moreover treating deferred cod income as tax gain frustrates the purpose of sec_743 and perpetuates the disparity between the transferee partner’s inside and a argues that the deferred cod income should be treated as gain like recognized cod income is treated as gain for purposes of sec_338 sec_382 and sec_1374 citing notice_2003_65 2003_2_cb_747 and sec_1_1374-4 those code sections however are corporate-level tax provisions that do not apply to partnerships in addition the policy rationale for treating recognized cod income as gain for purposes of sec_338 sec_382 and sec_1374 is not relevant for determining whether deferred cod income should be included in calculating a partner’s share of previously taxed capital of a partnership for purposes of sec_743 see generally revrul_91_31 1991_1_cb_19 holding that the reduction of the principal_amount of an under-secured nonrecourse debt by the holder of a debt who was not the seller of the property securing the debt results in the realization of discharge_of_indebtedness income under sec_61 and does not result in the reduction to the basis of the property securing the debt tam-117610-18 outside_basis treating deferred cod income as tax gain actually reduces the sec_743 adjustment that is required to treat the transferee partner as though the transferee partner directly purchased its share of the partnership’s assets and thus perpetuates the difference between the transferee partner’s inside and outside_basis we also disagree with a’s argument that it is appropriate to preserve the status quo ante when sec_743 applies to a sale_or_exchange the purpose of sec_743 when it applies to a transaction is to reduce the disparities between the partner’s inside_basis and outside_basis not to maintain the status quo by perpetuating inside outside_basis disparities a points out not incorrectly that in a hypothetical situation18 where the partner has sufficient outside_basis in the partnership_interest at the time of discharge the deemed_distribution under sec_752 resulting from the reduction in liabilities will occur immediately under sec_108 even though the recognition of the sec_108 amount is deferred in such a situation a argues that the failure to treat the deferred cod income as tax gain for purposes of calculating the partner’s interest in previously taxed capital under sec_1_743-1 will lead to a permanent disparity between inside and outside_basis which is counter to the intent and purposes of sec_743 while we acknowledge this point we disagree with a’s argument that this means that deferred cod income must be treated as tax gain in computing the partner’s interest in previously taxed capital as a matter of policy in every case we note that doing so would lead to permanent disparities in cases such as this one where the partner has a deferred sec_752 amount accordingly to address the concern raised by a’s hypothetical situation in which a partner has sufficient outside_basis at the time of the discharge to absorb at least a portion of the deemed_distribution under sec_752 it would be appropriate solely for purposes of computing the transferee partner’s sec_743 adjustment to adjust the transferee partner’s basis in the transferred partnership_interest under sec_705 by the amount of the deferred cod income that equals the amount of the deemed_distribution under sec_752 previously taken into account this adjustment would compensate for the difference in timing created under sec_108 in taking into account the two related items adjusting a transferee partner’s basis in its partnership_interest in this manner in the hypothetical situation would obviate the need to make any adjustment to the transferee partner’s interest in the resulting partnership’s previously taxed capital in such a situation therefore we conclude that a’s share of y’s previously taxed capital equals the amount of tax loss that would be allocated to a from a hypothetical disposition of y’s assets or dollar_figuren17 and does not include a’s deferred cod income of dollar_figuren9 in summary taking into account the conclusions reached in this technical_advice_memorandum the downward inside-basis adjustment under sec_743 with respect to a is dollar_figuren13 dollar_figuren13 a’s share of the adjusted_basis to the partnership of y’s property dollar_figuren17 tax loss plus dollar_figuren14 a’s share of y’s liabilities over dollar_figuren15 a’s basis in the transferred y interest a asserts that this basis_adjustment is inconsistent with the purpose of field counsel and a currently disagree as to whether this hypothetical situation may apply in part to the actual facts of this case tam-117610-18 sec_743 because it not only eliminates the true built-in_loss based on a’s legal position that a’s dollar_figuren14 share of y’s liabilities should be dollar_figuren15 and a’s dollar_figuren9 deferred cod income should reduce a’s interest in y’s previously taxed capital when applying the sec_743 calculation but it inappropriately creates gain for a although a does not specify the amount of gain created presumably it is the gain that a would recognize upon a sale_or_exchange of y’s property after the proposed basis adjustments reduced by the amount of a’s asserted true built-in_loss in any event we disagree that our position inappropriately creates gain for a this ordinary_loss deduction of dollar_figuren3 reduced a’s basis in a’s partnership_interest in x to dollar_figurendollar_figure however the bases in x’s assets were not reduced by the ordinary_loss deduction and a continued to hold an interest in x and operate x in year3 and year4 the downward inside-basis adjustment of dollar_figuren13 for a is the logical necessary and appropriate consequence of the prior reduction of a’s outside_basis to dollar_figuren15 as a result of the sec_165 ordinary_loss deduction in year220 when sec_743 applies to a subsequent transaction in this case the assets-over merger the downward inside-basis adjustment of dollar_figuren13 does not inappropriately create gain for a but carries out the purpose of sec_743 by correctly applying the rules in sec_1_743-1 to reduce a’s inside_basis in y and thereby eliminate additional losses or deductions for a in subsequent tax years with respect to the partnership property transferred from x to y in year4 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent see footnote sec_1 and supra ibid
